— In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated March 22, 1988, which denied its cross motion for summary judgment, vacated a prior conditional order of preclusion of the same court, dated October 13, 1987, granted the plaintiff’s motion to compel the defendant to furnish the plaintiff with copies of her medical records within 45 days, and directed the plaintiff to serve a bill of particulars within 60 days of receipt of the records.
Ordered that the order is affirmed, with costs, and the defendant’s time to furnish the plaintiff with copies of her medical records is extended until 30 days after service upon it of a copy of this decision and order, with notice of entry.
The plaintiff moved to obtain the medical records which were needed to enable her to draft a bill of particulars within the 60-day time limit provided for in the conditional order of preclusion dated October 13, 1987. Thus, the plaintiff took the action necessary to comply with the conditional order of preclusion. Under the circumstances, the Supreme Court did not improvidently exercise its discretion by vacating the conditional order of preclusion and fixing new time limitations within which the defendant was required to furnish the plaintiff with copies of her medical records and the plaintiff, in turn, was required to serve a bill of particulars. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.